Niblack, J.
The appellee, Jesse Pavey, instituted proceedings before the Board of Commissioners of’ the county of Boone, to have the benefits which would accrue to certain lands in that county, belonging to the appellant, Palemón A. Beck, and to others, on account of the construction of a ditch through said lands to drain the same, assessed against such lands; also to have the damages to such lands assessed, if any should result thereto. 2 R. S. 1876, p. 684; 1 R. S. 1876, p. 428.
The board of commissioners appointed three appraisers to assess such benefits and damages, who made an assessment of benefits in different amounts, against several tracts of land belonging to the appellant. The appellant then appealed to the circuit court, where, upon a trial before a jury, the court permitted the report of the appraisers, appointed as above, to be read in evidence over the objection of the appellant. The jury returned a verdict substantially affirming the assessment made by the appraisers against the appellant’s lands. Over a motion for a new ■trial, judgment was rendered in accordance with the verdict.
The appellant contends that the circuit court erred in admitting the report of the appraisers in evidence, and that constitutes the only question for our consideration upon this appeal.
The precise question involved in this case was ruled upon and decided in the case of McKinsey v. Bowman, 58 *305Inch 88. In that case it was held to he erroneous to admit the report of the appraisers in evidence, in a case like this, upon the trial in the circuit court; and, upon the authority1 of that case, the judgment in the proceeding before us will have to be reversed. See, also, Freck v. Christian, 55 Ind. 320.
The judgment is reversed, with costs, and the cause re-' manded for a new trial. ■